PER CURIAM.
We reverse the summary denial of Appellant’s third claim of ineffectiveness of counsel in his rule 3.850 motion. The trial court failed to attach any portion of the record to refute Appellant’s entitlement to relief and Appellant’s claim of prejudice. See Atwater v. State, 788 So.2d 223, 229 (Fla.2001); see also Smallwood v. State, 809 So.2d 56 (Fla. 5th DCA 2002). Therefore, we remand and direct the trial court to either conduct an evidentiary hearing on this issue or attach portions of the record to refute Appéllant’s allegations. We affirm the denial of Appellant’s remaining claims without discussion.
REVERSED and REMANDED for further proceedings.
BOOTH, PADOVANO and BROWNING, JJ., concur.